Citation Nr: 1725201	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder (to include adjustment disorder, anxiety, and depression), other than PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to December 1979.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the Veteran's claims folders currently resides with the RO in Waco, Texas.  

The Veteran testified before the undersigned during a Travel Board hearing in October 2012.  A transcript of the hearing is of record.  

In January 2013 and August 2015, the Board remanded the Veteran's claims for additional development.  The requested developments were completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence with respect to the claims on appeal.

As mentioned in the prior August 2015 Board remand, the Veteran was diagnosed with PTSD based on the clinician's acceptance of two alleged service stressors.  First, the Veteran alleged that he was the recipient of an army "blanket party" during basic training.  He reported the "blanket party" consisted of unit members pinning him to his bunk with a blanket and then striking him with bars of soap held in socks.  (Parenthetically, a "blanket party" has been described in literature as a form of corporal punishment or hazing).  Second, the Veteran alleged that he witnessed a tank run off the side of a mountain during his military training in-Hawaii.  He had reported that everyone in the tank was killed and that this was very upsetting to him.  Moreover, during the October 2012 Board hearing, the Veteran reported that since his military service, he had withdrawn socially from family and friends and that people indicated to the Veteran that he had changed.  In addition to PTSD, the Veteran has also been diagnosed with other psychiatric disorders, to include anxiety, anger, adjustment disorder, personality disorder, and depression.  

The Board notes that considering the Veteran's diagnoses and lay statements and the fact that etiology opinions regarding the Veteran's psychiatric disorders have not been provided, a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale for any opinion expressed must be provided.  The examiner's opinion should specifically address the following:

a)  Identify all psychiatric diagnoses present, including those indicated by clinical records on file.

b)  Specifically provide an opinion as to whether or not each criterion for a diagnosis of PTSD is met for the Veteran.

c)  If a diagnosis of PTSD is warranted, specify whether the diagnosis of PTSD is due to any alleged in-service stressor, to include personal assault.  The examiner is asked to consider whether evidence supports the alleged in-service stressor of the claimed "blanket party".  In reviewing the claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the in-service stressors alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of any evidenced changes.

d)  For any currently diagnosed psychiatric disability other than PTSD, to include anxiety, anger, adjustment disorder, personality disorder, and depression, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is related to service or a service-connected disability.  The examiner is requested to cite to the relevant evidence in providing the opinion.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




